          Case 1:19-cv-04074-VEC Document 41 Filed 08/08/19 Page 1 of 2


                                                      Wendy H. Schwartz
                                                      Binder & Schwartz LLP           (T) 212.510.7143
                                                      366 Madison Avenue 6th Floor    (F) 212.510.7299
                                                      New York, NY 10017              wschwartz@binderschwartz.com

August 8, 2019

By ECF

The Honorable Valerie Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007

        Re:     Grablis v. Onecoin Ltd., et al., Case No. 19-04074 (VEC)

Dear Judge Caproni:

       We represent defendant Mark Scott in the above-referenced litigation. We write to
request a conference with the Court to discuss our contemplated motion for a stay of the above-
referenced litigation during the pendency of Mr. Scott’s criminal trial, which is currently
scheduled to commence in the Southern District of New York before the Honorable Edgardo
Ramos on October 7, 2019. Absent a stay, Mr. Scott’s deadline to answer, move or otherwise
respond to the Amended Complaint could be as early as September 6, 2019. 1 See ECF Doc. No.
39.

        The criminal proceedings against Mr. Scott and this civil proceeding both concern Mr.
Scott’s purported involvement with principals of a cryptocurrency company called “One Coin.”
Both the criminal and civil proceedings against Mr. Scott will involve a determination of
whether One Coin was a fraud and, if so, whether Mr. Scott had any involvement in allegedly
laundering the proceeds of the alleged fraud. Mr. Scott has been indicted and his criminal trial is
scheduled to commence in approximately two months.

        The facts, circumstances, and timing of the proceedings against Mr. Scott weigh in favor
of granting a stay and we respectfully request that the Court exercise its discretion to do so until
completion of his criminal trial. See, e.g., Volmar Distribs., Inc. v. New York Post Co., Inc., 152
F.R.D. 36, 39 (S.D.N.Y. 1993) (“[t]he strongest case for granting a stay is where a party under
criminal indictment is required to defend a civil proceeding involving the same matter”); see also
Securities and Exchange Comm’n v. Blaszczak, No. 17-cv-3919, 2018 WL 301091 (S.D.N.Y.
Jan. 3, 2018). Absent a stay, the privileges afforded to Mr. Scott under the Fifth Amendment
will be undermined and his criminal trial might be prejudiced if he is forced to respond to the
Amended Complaint prior to his criminal trial.

        A stay of these proceedings will not unduly prolong the civil litigation and, because of
the significant overlap of issues with the imminent criminal trial, may reduce the number of


1
 We note that the filing of the Amended Complaint was rejected due to filing errors and, to date, has not
been re-filed.
         Case 1:19-cv-04074-VEC Document 41 Filed 08/08/19 Page 2 of 2
The Hon. Valerie Caproni
August 8, 2019
Page 2


issues to be decided in this proceeding. Additionally, Plaintiffs have to date not filed proof of
service for three initial defendants who are the primary alleged wrongdoers -- OneCoin itself,
Ruja Ignatova, OneCoin’s alleged founder, and Sebastian Greenwood, OneCoin’s alleged
marketer, and they have not yet appeared in this action. Moreover, Plaintiffs recently filed an
Amended Complaint that added three more defendants for whom proof of service has not been
filed and who also have not appeared in this action. The requested stay will also ensure that the
case does not proceed until it can be handled on a coordinated schedule as against all defendants,
including, most importantly, those alleged to be primarily responsible for the alleged fraud.

       Plaintiffs’ counsel did not respond to a voicemail and follow-up email asking whether or
not they consent to a stay of the proceedings. Counsel for Mr. Ignatov, the only other defendant
who has appeared in this action, consents to this request.

       We are available for a conference at the Court’s convenience and thank the Court for
considering this request.


                                                  Respectfully submitted,


                                                  /s/ Wendy H. Schwartz
                                                  Wendy H. Schwartz



cc:   All counsel of record (via ECF)
